Citation Nr: 1113946	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

.Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 6, 1977 to January 9, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's requests to reopen his claims for service connection for an acquired psychiatric disorder and a back disorder.

The Veteran testified before the undersigned at a January 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In a September 2006 Board decision, the Veteran's claims for service connection for a back disorder and an acquired psychiatric disorder were denied.  The Veteran subsequently submitted additional relevant service treatment records and service personnel records which were in existence at the time of the September 2006 Board decision.  In such a case, VA is required to adjudicate the claim without regard to the prior denial.  38 C.F.R. § 3.156(c) (2010).  The Board is therefore adjudicating the claims without considering whether new and material evidence has been received.  Cf. 38 U.S.C.A. § 5108 (West 2002).

Additional evidence pertinent to the claims on appeal was submitted subsequent to the issuance of the April 2009 statement of the case (SOC).  RO consideration of this evidence was waived in a January 2011 letter.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to a total rating based upon individual unemployability (TDIU) was raised by the Veteran in October 2003.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be advised if further action is required on his part.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran's service treatment records show that he underwent a psychiatric evaluation in December 1977.  He was found to be nervous and depressed and to exhibit confused thinking.  He was found to have acute situational maladjustment, but was psychiatrically cleared for administrative procedures that ultimately lead to his early discharge from service.  The post-service record does not document a psychiatric disability until many years after service, but the Veteran's testimony can be read as reporting symptoms that began in service.

A January 2001 private psychiatric summary attributed the Veteran's current acquired psychiatric disorder to childhood abuse. 

Nicholas Norton, Ph.D., a private psychologist has reported, most recently in January 2011, treating the Veteran since 2003.  He has reported various diagnoses, which he has linked to the symptoms reported on the in-service evaluation in 1977.  Joseph Yuen, M.D., reported that he had been treating the Veteran since November 2010 for a psychiatric disability and that the chart showed chronic depression and anxiety since service.

An examination is needed so that a mental health professional can consider a complete and accurate history and provide an opinion as to whether the current psychiatric disability is related to the symptoms identified in service.

At his hearing the Veteran testified that he received current psychiatric treatment at "Metro Pro."  This is an apparent reference to the treatment provided by Dr. Yuen at Metro Club Pros.  Dr. Yuen reported that he had provided the Veteran with treatment records, but these are not part of the claim folder.  Likewise, the records of treatment provided by Dr. Norton are also not of record.  

VA, however, has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  VA has a duty to obtain records of treatment reported by private treatment providers.  Massey v. Brown, 7 Vet. App. 204 (1994).

Since becoming aware of the private treatment records, VA has not had the opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).

The Veteran is shown to have a current lumbar spine disorder that is the result of an in-service back injury.  Service treatment records document complaints of a low back pain without a specific injury in November 1977 and a subsequent impression of an acute lumbar strain.  However, service personnel records contain notations that the Veteran had expressed somatic complaints and that he used to sick call to avoid training.  Post-service treatment records, particularly a February 2005 orthopedic summary, detail no less than four post-service back injuries.  Private opinion submitted by the Veteran link his current lumbar spine disorder to service, but do not address the post-service on-the-job injuries.  A VA examination is therefore required so that a medical professional can consider the entire record and provide an opinion as to the etiology of the Veteran's current lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should take the necessary steps to obtain records of the Veteran's treatment by Drs. Norton and Yuen and other providers at Metro Club Pros, in accordance with the provisions of 38 C.F.R. § § 3.159(e).

If the Veteran fails to provide necessary releases, he should be advised that he may submit the records himself.  The Veteran should be informed of any records that cannot be obtained.

2.  The Veteran should be afforded a VA psychiatric examination to determine whether his current psychiatric disability had its onset in service or is otherwise the result of a disease or injury in service.

The examiner should review the claims folder and acknowledge such review in the examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its onset in service or is otherwise related to a disease or injury in active duty.  

The examiner should note the findings on the in-service evaluation in 1977, the opinions of Drs. Norton and Yuen, the 2001 opinion, and the Veteran's reports.  

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

3.  Afford the Veteran a VA examination to determine whether any current lumbar spine disability is related to active duty service.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral lumbar spine disability had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should note the Veteran's in-service acute lumbar strain.  In addition, the examiner should also address the impact, if any, of the Veteran four post-service back injuries on his current lumbar spine disability and whether the in-service symptoms played a role in those injuries.

The examiner should provide a rationale for all opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

4.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



